      Case 6:19-cv-00865-MC          Document 39        Filed 01/04/21    Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION



JOSHUA RUND,                                       )       CASE NO. 6:19-cv-00865-MC
                                                   )
                    Plaintiff,                     )       JOINT STIPULATION FOR
                                                   )       DISMISSAL WITH PREJUDICE
vs.                                                )       AND [PROPOSED] ORDER
                                                   )
ALBANY & EASTERN RAILROAD                          )       Complaint Filed: June 4, 2019
COMPANY, a domestic business                       )
corporation;                                       )
                                                   )
                    Defendant.                     )
                                                   )


        The parties to this action, acting through their respective counsel and pursuant to Federal
Rules of Civil Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement

executed by them, to the Dismissal with Prejudice of this action, including all claims stated herein

against Defendant, with each party to bear their own costs and attorney’s fees.



DATED: December 28, 2020                    HILDEBRAND, McLEOD & NELSON, LLP

                                                 /s/ Carole M. Bosch
                                         By:           ___
                                               CAROLE M. BOSCH, OSB 190837
                                               Attorneys for Plaintiff




Joint Stipulation for Dismissal with Prejudice and [Proposed] Order
Page 1
CASE NO.: 6:19-cv-008650-MC
    Case 6:19-cv-00865-MC            Document 39        Filed 01/04/21   Page 2 of 2




DATED: July 28, 2020                           SMITH FREED EBERHARD

                                                /s/ Ryan J. McLellan
                                         By:                           __
                                               RYAN J. MCLELLAN, OSB 023908
                                               SEAN K. CONNER, OSB 132518
                                               Attorneys for Defendant



                                                  ORDER

            Pursuant to the above stipulation of the parties, the entire action, including all claims

stated herein against Defendant, is hereby dismissed with prejudice.


                                               2021.
                          4th
            ENTERED this ______day     January XXX
                                   of ________ 2020.


                                              s/Michael J. McShane
                                            ________________________________________
                                            The Honorable Michael J. McShane
                                            U.S. District Court for the District of Oregon




Joint Stipulation for Dismissal with Prejudice and [Proposed] Order
Page 2
CASE NO.: 6:19-cv-008650-MC
